DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an amendment filed on 06/05/2021.  Claims 1, 6, 8, 9, 14, 16, 17, 22 and 24 are amended, claims 7, 15, 23 and 25 are cancelled, and claims 26-29 are newly added.  Claims 1-6, 8-14, 16-22, 24 and 26-29 are currently pending.

Response to Arguments
Applicant’s remarks, see pages 11-14, with respect to the rejections under 35 USC 103 have been fully considered.  The amended claims overcome the prior rejections, therefore the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, necessitated by the amendments.

Claim Objections
Claim 9 is objected to because of the following informalities:  
The fourth limitation recites “the at last one of the second cloud computing resource” but should read “the at least one of the second cloud computing resource”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2012/0179824) in view of Tenner et al. (US 2019/0155511), hereinafter Tenner, and further in view of Srivastava et al. (US 2017/0177840), hereinafter Srivastava.
Regarding claim 1, Jackson discloses a system comprising: 
a memory (Jackson, Fig. 1, [0033]: broker comprising a memory); and 
at least one processor to (Jackson, [0033]: broker comprising a processor): 
monitor for a condition associated with a first cloud computing resource performing a cloud computing operation (Jackson, [0052]-[0053]: monitoring parameters associated with how cloud compute resources (first cloud computing resource) are processing a workload (cloud computing operation) in order to determine if a threshold (condition) is met); 
Jackson, [0052]- [0053]: analyzing the parameters to determine when the threshold (condition) is met), the condition comprising one of a change in operational metadata and operational behavior of the cloud computing operation (Jackson, [0035]: the parameters include the cost per unit of a compute resource (operational behavior); [0053]: determining when the resources become more expensive (change in operational behavior)); 
analyze the condition associated with the first cloud computing resource and compare the first cloud computing resource with computing resource that is capable of performing at least a subset of the cloud computing operation (Jackson, [0052]-[0053]: identifying and selecting new compute resources (computing resource) that are cheaper for processing the workload (cloud computing operation)); 
automatically modify the cloud computing operation that uses the first cloud computing resource to use the computing resource (Jackson, [0053], [0079]: migrating the processing of the workload (cloud computing operation) to the cheaper resources (computing resource)).
Jackson does not explicitly disclose on-premise computing resource; and send at least one notification to a computing device about the condition associated with the first cloud computing resource and information associated with a modification of the cloud computing operation from the first cloud computing resource to the on-premise computing resource.
However, Tenner discloses send at least one notification to a computing device about the condition associated with the first cloud computing resource and information Tenner, [0075], [0077]: sending a notification to a cloud computing system (computing device) regarding the condition/reason for the movement of data blocks from a first storage tier (first cloud computing resource) to a second storage tier (computing resource), and the performance (cloud computing operation) of the involved storage tiers).
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson and Tenner before him or her before the effective filing date of the claimed invention, to modify a method in which a cloud broker determines when to move workloads between cloud computing resources as taught by Jackson, to include sending a notification regarding the movement to a cloud computing system/tenant as taught by Tenner.  The motivation for doing so would have been to enable cloud computing system/tenant to use this information to manage the allocation of resources provisioned to hosted computing environments in order to improve resource utilization (Tenner, [0019]-[0020]).
Furthermore, the combination of Jackson and Tenner does not explicitly disclose on-premise computing resource.
However, Srivastava discloses on-premise computing resource (Srivastava, [0003]: a private cloud is an on-premise data center; [0045]: migration of a VM (cloud computing operation) from a public cloud environment to private cloud environment (on-premise computing resource) and the transmission of a VM migration notification).
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson, Tenner and Srivastava before him or her before the effective filing Srivastava, [0003]).
Regarding claim 3, Jackson discloses wherein the first cloud computing resource comprises one of compute resources, network resources, storage resources, an operating system, application software, data ingress services, and data egress services (Jackson, [0083]: compute resources).
Regarding claim 4, Jackson discloses wherein the condition is associated with one of usage of the first cloud computing resource during a particular period of time (Jackson, [0053]: processing a workload in a compute environment (cloud computing resource) only at night), availability of the first cloud computing resource during the particular period of time, performance of the first cloud computing resource during the particular period of time, data ingress for the first cloud computing resource during the particular period of time, data egress for the first cloud computing resource during the particular period of time, a cyber-attack on the first cloud computing resource during the particular period of time, cloud resource health indication information for the first cloud computing resource during the particular period of time, and financial information for the first cloud computing resource during the particular period of time.
Regarding claim 5, Jackson discloses the at least one processor further to compare the first cloud computing resource with a cloud policy to determine that the condition has occurred (Jackson, [0047]: broker applies SLA requirements (cloud policies) to determine when to migrate (i.e. a condition has occurred) a workload from a cloud (cloud computing resource)).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Tenner and Srivastava, and further in view of Asano et al. (US 2009/0235046), hereinafter Asano.
Regarding claim 2, Jackson, Tenner and Srivastava do not explicitly disclose wherein the cloud computing operation comprises one of a data protection operation, a data backup operation, data replication, and backup of on-premise data.
However, Asano discloses wherein the cloud computing operation comprises one of a data protection operation, a data backup operation, data replication, and backup of on-premise data (Asano, [0090]-[0092]: determining the status of storage operations in a volume of a storage apparatus, and detecting when a switch to another volume needs to be made; [0208]-[0209]: storage operations include data replication and data protection).
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson, Tenner, Srivastava and Asano before him or her before the effective filing date of the claimed invention, to modify a method in which a cloud broker monitors the performance of cloud computing resources as taught by Jackson, Tenner and Srivastava, to include monitoring the performance of storage operations such as data replication as taught by Asano.  The motivation for doing so would have been to provide a high reliability storage system by enabling uninterrupted storage operations (Asano, [0003], [0015].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Tenner and Srivastava, and further in view of Hill et al. (US 2019/0334757), hereinafter Hill.
Regarding claim 6, Jackson discloses the at least one processor further to remediate the condition (Jackson, [0047], [0053]: broker migrates a workload being processed in a cloud whose performance drops below a threshold to another cloud).
Jackson, Tenner and Srivastava does not explicitly disclose initiate at least one of an immediate backup of data, replication of data, migration of data for on-premise data associated with the cloud computing operation.
However, Hill discloses initiate at least one of an immediate backup of data, replication of data, migration of data for on-premise data associated with the cloud computing operation (Hill, [0068], [0070], [0074]: cloud computing agent detects event associated with a primary cloud and identifies a policy corresponding to the event; policy specifies operations to be executed via an on-premise processing resource (i.e. to remediate the condition) and data to replicate to the on-premise storage).
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson, Tenner, Srivastava and Hill before him or her before the effective filing date of the claimed invention, to modify a method in which a cloud broker moves workloads between cloud computing resources when a condition occurs as taught by Jackson, Tenner and Srivastava, to include migrating a data from a cloud to an on-premise resource in response to the occurrence of the condition/event as taught by Hill.  The motivation for doing so would have been to facilitate using the on-premise system for operations and data storage requiring heightened security (Hill, [0081].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Tenner and Srivastava, and further in view of Hosie et al. (US 2017/0257429), hereinafter Hosie17.
Regarding claim 8, Jackson, Tenner and Srivastava do not explicitly disclose wherein the on-premise computing resource has at least one of a shorter operation execution time for the cloud computing operation than the first cloud computing resource, a faster data operation transfer rate for the cloud computing operation than the first cloud computing resource, a lower operation failure rate for the cloud computing operation than the first cloud computing resource, and a lower financial cost for the cloud computing operation than the first cloud computing resource.
However, Hosie17 discloses wherein the on-premise computing resource has at least one of a shorter operation execution time for the cloud computing operation than the first cloud computing resource (Hosie17, [0104]-[0105]: processing a message on-premise when the on-premise’s CPU processing load is lower than the public cloud’s CPU serialization load), a faster data operation transfer rate for the cloud computing operation than the first cloud computing resource, a lower operation failure rate for the cloud computing operation than the first cloud computing resource, and a lower financial cost for the cloud computing operation than the first cloud computing resource.
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson, Tenner, Srivastava and Hosie17 before him or her before the effective filing date of the claimed invention, to modify a method in which a cloud broker moves workloads from cloud computing resources to on-premise resources in response to the occurrence of a condition as taught by Jackson, Tenner and Srivastava, to Hosie17, [0018]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Tenner and Srivastava, and further in view of Hosie et al. (US 2018/0205759), hereinafter Hosie18.
Regarding claim 26, Jackson, Tenner and Srivastava do not explicitly disclose wherein the at least one processor is to automatically modify the cloud computing operation that uses the first cloud computing resource to use a combination of the on-premise computing resource and the first cloud computing resource.
However, Hosie18 discloses wherein the at least one processor is to automatically modify the cloud computing operation that uses the first cloud computing resource to use a combination of the on-premise computing resource and the first cloud computing resource (Hosie18, [0063]-[0069]: a distributed application that is processing data (cloud computing operation) in a public environment (first cloud computing resource) is modified to use a private environment (on-premise computing resource) and the public environment (first cloud computing resource)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson, Tenner, Srivastava and Hosie18 before him or her before the effective filing date of the claimed invention, to modify a method in which a cloud broker determines when to move the processing of workloads between public and private cloud Hosie18, [0068]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Tenner and Srivastava, and further in view of Kapur et al. (US 2020/0104161), hereinafter Kapur.
Regarding claim 27, Jackson discloses wherein the at least one processor is to: analyze the condition associated with the first cloud computing resource and compare the first cloud computing resource with a second cloud computing resource that is capable of performing at least a subset of the cloud computing operation (Jackson, [0052]: analyzing parameters to determine when a threshold (condition) is met and selecting new compute resources (second cloud computing resource) for processing the workload (cloud computing operation)).
 	Jackson, Tenner and Srivastava do not explicitly disclose automatically modify the cloud computing operation that uses the first cloud computing resource to use a combination of the on-premise computing resource and the second cloud computing resource.
However, Kapur discloses automatically modify the cloud computing operation that uses the first cloud computing resource to use a combination of the on-premise computing resource and the second cloud computing resource (Kapur, [0025]: VCE 12A is an on premises cloud; [0026]: migrating workload from VCE 12B (first cloud computing resource) to a combination of VCE 12A (on-premise computing resource) and VCE 12C (second cloud computing resource)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson, Tenner, Srivastava and Kapur before him or her before the effective filing date of the claimed invention, to modify a method in which a cloud broker determines when to move the processing of workloads between public and private cloud computing resources as taught by Jackson, Tenner and Srivastava, to include enabling the migration a workload in a public computing environment to a combination of private/on-premise and public computing environments as taught by Kapur.  The motivation for doing so would have been to facilitate disaster recovery (Kapur, [0008]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Tenner and Srivastava, and further in view of Levin et al. (US 2020/0310889), hereinafter Levin.
Regarding claim 29, Jackson, Tenner and Srivastava do not explicitly disclose wherein the change in the security alert level is in response to at least one of a fire, a security breach, a power outage, a business audit, or a weather condition.
However, Levin discloses wherein the change in the security alert level is in response to at least one of a fire, a security breach, a power outage, a business audit, or a weather condition (Levin, [0037], [0066]-[0067]: generating an alert in response to detecting anomalous behavior (security breach) for a cloud resource).
Levin, [0005]), thereby improving security.

Claims 9, 11-14, 16-17, 19-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Tenner, and further in view of Watson et al. (US 2012/0297238), hereinafter Watson.
Regarding claim 9, Jackson discloses a method comprising: 
monitoring, by at least one processor, for a condition associated with an environment of an enterprise, the enterprise using a first cloud computing resource to perform a cloud computing operation (Jackson, [0008], [0011]: a private cloud is available internally to a company/corporation (enterprise); [0013], [0039]: a workload is submitted by a company (enterprise) to a private cloud (environment of an enterprise); [0052]: monitoring parameters associated with how cloud compute resources (first cloud computing resource) are processing a workload (cloud computing operation) in order to determine if a threshold (condition) is met); 
determining, by the at least one processor, that the condition associated with the enterprise’s environment has occurred, the condition comprising at least one of a Jackson, [0013], [0039]: a workload is submitted by a company (enterprise) to a private cloud (enterprise’s environment); [0052], [0047]: analyzing the parameters to determine when the performance level drops below a threshold (change in performance) or there is a failure of services (change in health)), a change in service-level requirements of the enterprise, a change in a security alert level of the enterprise, or a change in a data locality rule of the enterprise;
analyzing, by the at least one processor, the condition associated with the first cloud computing resource and comparing the first cloud computing resource with at least one of a second cloud computing resource or computing resource of the enterprise that is capable of performing at least a subset of the cloud computing operation (Jackson, [0052], [0047]: identifying and selecting new compute resources (second cloud computing resource) for processing the workload (cloud computing operation));
automatically modifying, by the at least one processor, the cloud computing operation that uses the first cloud computing resource to use the at last one of the second cloud computing resource or the on-premise computing resource (Jackson, [0053], [0047]: migrating the processing of the workload (cloud computing operation) to new compute resources (second cloud computing resource)).
Jackson does not explicitly disclose on premise computing resources; and sending, by the at least one processor, at least one notification to a computing device about the condition associated with the first cloud computing resource and information associated with a modification of the cloud computing operation from the first cloud 
However, Tenner discloses sending, by the at least one processor, at least one notification to a computing device about the condition associated with the first cloud computing resource and information associated with a modification of the cloud computing operation from the first cloud computing resource to the at least one of the second cloud computing resource or the on-premise computing resource (Tenner, [0075], [0077]: sending a notification to a cloud computing system (computing device) regarding the condition/reason for the movement of data blocks from a first storage tier (first cloud computing resource) to a second storage tier (second cloud computing resource), and the performance (cloud computing operation) of the involved storage tiers).
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson and Tenner before him or her before the effective filing date of the claimed invention, to modify a method in which a cloud broker determines when to move workloads between cloud computing resources as taught by Jackson, to include sending a notification regarding the movement to a cloud computing system/tenant as taught by Tenner.  The motivation for doing so would have been to enable cloud computing system/tenant to use this information to manage the allocation of resources provisioned to hosted computing environments in order to improve resource utilization (Tenner, [0019]-[0020]).
Furthermore, the combination of Jackson and Tenner does not explicitly disclose on-premise computing resources.
Watson, [0011], [0038]-[0039]: determining a change in the performance/capacity of local (on-premise) resources in an enterprise datacenter), a change in service-level requirements of the enterprise, a change in a security alert level of the enterprise, or a change in a data locality rule of the enterprise.
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson, Tenner and Watson before him or her before the effective filing date of the claimed invention, to modify a method in which a cloud broker monitors private cloud computing resources for a corporation (enterprise) in order to determine when to migrate workloads as taught by Jackson and Tenner, to include monitoring local (on-premise) enterprise resources as taught by Watson.  The motivation for doing so would have been to allow enterprises to build smaller and more efficient datacenters that leverage other resources for rare extra loads (Watson, [0004]).
Regarding claim 11, Jackson discloses wherein the first cloud computing resource comprises one of compute resources, network resources, storage resources, an operating system, application software, data ingress services, and data egress services (Jackson, [0083]: compute resources).
Regarding claim 12, Jackson discloses wherein the condition is associated with one of usage of the first cloud computing resource during a particular period of time (Jackson, [0053]: processing a workload in a compute environment (cloud computing resource) only at night), availability of the first cloud computing resource during the particular period of time, performance of the first cloud computing resource during the particular period of time, data ingress for the first cloud computing resource during the particular period of time, data egress for the first cloud computing resource during the particular period of time, a cyber-attack on the first cloud computing resource during the particular period of time, cloud resource health indication information for the first cloud computing resource during the particular period of time, and financial information for the first cloud computing resource during the particular period of time.
Regarding claim 13, Jackson discloses further comprising comparing the first cloud computing resource with a cloud policy to determine that the condition has occurred (Jackson, [0047]: broker applies SLA requirements (cloud policies) to determine when to migrate (i.e. a condition has occurred) a workload from a cloud (cloud computing resource)).
Regarding claim 14, Jackson and Tenner do not explicitly disclose further comprising remediating the condition and initiating at least one of an immediate backup of data, replication of data, and migration of data for on-premise data associated with the cloud computing operation.
However, Watson discloses further comprising remediating the condition and initiating at least one of an immediate backup of data, replication of data, and migration of data for on-premise data associated with the cloud computing operation (Watson, [0021]: defining conditions for migrating applications in a local (on-premise) datacenter to a public cloud; [0041]-[0042]: migrating applications (remediating the condition) and copying data (on-premise data associated with the cloud computing operation) from the source location to the target location).
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson, Tenner and Watson before him or her before the effective filing date of the claimed invention, to modify a method in which a cloud broker monitors private cloud computing resources for a corporation (enterprise) in order to determine when to migrate workloads as taught by Jackson and Tenner, to include monitoring local (on-premise) enterprise resources as taught by Watson.  The motivation for doing so would have been to allow enterprises to build smaller and more efficient datacenters that leverage other resources for rare extra loads (Watson, [0004]).
Regarding claim 16, Jackson discloses wherein at least one of the second cloud computing resource or the on-premise computing resource has at least one of a shorter operation execution time for the cloud computing operation than the first cloud computing resource, a faster data operation transfer rate for the cloud computing operation than the first cloud computing resource, a lower operation failure rate for the cloud computing operation than the first cloud computing resource (Jackson, [0041]: broker matches workload to a cloud (second cloud computing resource) based on likelihood of failure), and a lower financial cost for the cloud computing operation than the first cloud computing resource (Jackson, [0035], [0076]).
Regarding claim 17, Jackson discloses a non-transitory computer-readable storage medium, having instructions stored thereon that, when executed by a computing device cause the computing device to perform operations (Jackson, [0087]), the operations comprising: 
Jackson, [0008], [0011]: a private cloud is available internally to a company/corporation (enterprise); [0013], [0039]: a workload is submitted by a company (enterprise) to a private cloud (environment of an enterprise); [0052]: monitoring parameters associated with how cloud compute resources (first cloud computing resource) are processing a workload (cloud computing operation) in order to determine if a threshold (condition) is met); 
determining that the condition associated with the enterprise’s environment has occurred, the condition comprising at least one of a change in health, capacity, or performance of one or more computing resources of the enterprise (Jackson, [0013], [0039]: a workload is submitted by a company (enterprise) to a private cloud (enterprise’s environment); [0052], [0047]: analyzing the parameters to determine when the performance level drops below a threshold (change in performance) or there is a failure of services (change in health)), a change in service-level requirements of the enterprise, a change in a security alert level of the enterprise, or a change in a data locality rule of the enterprise requiring that particular data remain within particular governmental or geographical boundaries;
analyzing the condition associated with the first cloud computing resource and comparing the first cloud computing resource with at least one of a second cloud computing resource or computing resource of the enterprise that is capable of performing at least a subset of the cloud computing operation (Jackson, [0052], [0047]: identifying and selecting new compute resources (second cloud computing resource) for processing the workload (cloud computing operation));
automatically modifying the cloud computing operation that uses the first cloud computing resource to use the at least one of the second cloud computing resource or the on-premise computing resource (Jackson, [0053], [0047]: migrating the processing of the workload (cloud computing operation) to new compute resources (second cloud computing resource)).
Jackson does not explicitly disclose on premise computing resources; and sending at least one notification to a computing device about the condition associated with the first cloud computing resource and information associated with a modification of the cloud computing operation from the first cloud computing resource to the at least one of the second cloud computing resource or the on-premise computing resource.
However, Tenner discloses sending at least one notification to a computing device about the condition associated with the first cloud computing resource and information associated with a modification of the cloud computing operation from the first cloud computing resource to the at least one of the second cloud computing resource or the on-premise computing resource (Tenner, [0075], [0077]: sending a notification to a cloud computing system (computing device) regarding the condition/reason for the movement of data blocks from a first storage tier (first cloud computing resource) to a second storage tier (second cloud computing resource), and the performance (cloud computing operation) of the involved storage tiers).
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson and Tenner before him or her before the effective filing date of the Tenner, [0019]-[0020]).
Furthermore, the combination of Jackson and Tenner does not explicitly disclose on-premise computing resources.
However, Watson discloses determining that the condition associated with the enterprise’s environment has occurred, the condition comprising at least one of a change in health, capacity, or performance of one or more on-premise computing resources of the enterprise (Watson, [0011], [0038]-[0039]: determining a change in the performance/capacity of local (on-premise) resources in an enterprise datacenter), a change in service-level requirements of the enterprise, a change in a security alert level of the enterprise, or a change in a data locality rule of the enterprise.
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson, Tenner and Watson before him or her before the effective filing date of the claimed invention, to modify a method in which a cloud broker monitors private cloud computing resources for a corporation (enterprise) in order to determine when to migrate workloads as taught by Jackson and Tenner, to include monitoring local (on-premise) enterprise resources as taught by Watson.  The motivation for doing Watson, [0004]).
Regarding claims 19-22 and 24, the limitations have been addressed in the rejections of claims 11-14 and 16, respectively.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Tenner and Watson, and further in view of Asano et al. (US 2009/0235046), hereinafter Asano.
Regarding claim 10, Jackson, Tenner and Watson do not explicitly disclose wherein the cloud computing operation comprises one of a data protection operation, a data backup operation, data replication, and backup of on-premise data.
However, Asano discloses wherein the cloud computing operation comprises one of a data protection operation, a data backup operation, data replication, and backup of on-premise data (Asano, [0090]-[0092]: determining the status of storage operations in a volume of a storage apparatus, and detecting when a switch to another volume needs to be made; [0208]-[0209]: storage operations include data replication and data protection).
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson, Tenner, Watson and Asano before him or her before the effective filing date of the claimed invention, to modify a method in which a cloud broker monitors the performance of cloud computing resources as taught by Jackson, Tenner and Watson, to include monitoring the performance of storage operations such as data replication as taught by Asano.  The motivation for doing so would have been to provide Asano, [0003], [0015]).
Regarding claim 18, the limitations have been addressed in the rejection of claim 10.

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Related Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
 Sundaram et al. (US 2019/0166007) discloses a private cloud deployed on the physical premises of an enterprise (Sundaram, [0013]) that receives a workload from a public cloud when the efficiency index of the public cloud is less than the efficiency index of the private cloud (Sundaram, [0075]), and migrates a workload to a public cloud when the efficiency index of the private cloud is less than the efficiency index of the public cloud (Sundaram, [0076]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Friday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.	




/LESA M KENNEDY/Examiner, Art Unit 2458                                                                                                                                                                                             
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458